t c no united_states tax_court kenneth c rathbun et al petitioners v commissioner of internal revenue respondent docket nos filed date ps seek administrative costs for expenses_incurred in administrative proceedings with r regarding the taxable_year ps contend that a letter issued by r in december of constitutes a notice of the decision of the internal_revenue_service office of appeals and r’s position in the administrative proceedings as provided by sec_7430 i r c held the letter issued by r in december of is not a notice of the decision of the internal_revenue_service 1cases of the following petitioners are consolidated herewith doreen m and marc r fretwell docket no charles e and gladythe m rathbun docket no linda j and arlen r johnson docket no and jana b rathbun- hanley docket no office of appeals consequently ps are not entitled to recover administrative costs because they are not prevailing parties under sec_7430 i r c nicole m chicoine darrell d hallett and cori e flanders-palmer for petitioners gregory m hahn for respondent opinion nims judge this matter is before the court on petitions for administrative costs filed pursuant to rule and sec_7430 both sides have filed motions for summary_judgment under rule the issue for consideration is whether petitioners are entitled to reasonable costs for expenses_incurred in administrative proceedings with the internal_revenue_service irs regarding their gift_tax liabilities unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background petitioners charles rathbun charles and his spouse gladythe rathbun gladythe are the parents of petitioners linda johnson kenneth rathbun jana rathbun-hanley and marc fretwell collectively referred to herein as the rathbun children charles gladythe and the rathbun children are partners in the mission family limited_partnership limited_partnership all petitioners resided in the state of washington at the time the petitions were filed on date charles purchased a winning ticket in the washington state lottery the winning ticket entitled the owner to dollar_figure million payable in equal installments of dollar_figure over years respondent ultimately agreed that charles purchased the ticket on behalf of an informal family_partnership see discussion infra p on date petitioners retained attorney ronald braley mr braley and formed the limited_partnership to collect manage and distribute the proceeds of the lottery winnings the partnership_agreement specifies that charles and gladythe are each percent general partners in the limited_partnership the remaining percent is owned by the limited partners as follows partner percentage ownership charles rathbun gladythe rathbun linda johnson kenneth rathbun jana rathbun-hanley marc fretwell brian fretwell1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure brian fretwell’s petition was resolved separately in docket no on date respondent issued individual notices of proposed deficiency 30-day letters to charles and gladythe respondent alleged that the couple as a marital community were the true owners of the winning lottery ticket and that capitalizing the limited_partnership with the right to collect the prize constituted a taxable gift to the rathbun children on date mr braley filed a written protest to respondent’s 30-day letters mr braley challenged respondent’s assertion that the ticket was owned by the marital community and maintained that charles purchased the ticket on behalf of an informal family_partnership mr braley claimed no taxable_gifts were made because petitioners had a common understanding that the prize would be shared by the entire family in the event one of them held a winning ticket according to mr braley petitioners created the limited_partnership to merely formalize the relationship between the family members and to satisfy various requirements of the washington state lottery commission the rathbuns’ protest was assigned to irs appeals officer fred rawley ao rawley ao rawley disagreed with mr braley’s arguments and was prepared to issue notices of deficiency to charles and gladythe for the alleged gift_tax liability in november of ao rawley sent the proposed notices of deficiency to respondent’s district_counsel for review because he viewed the issue involved as a novel one on date respondent’s district_counsel advised against issuing the proposed notices of deficiency and recommended that the cases be returned to respondent’s examination_division for further factual development on date ao rawley sent a form_3100 appeals_division feedback report and transmittal_memorandum to the district_director in which the appeals_office released jurisdiction over the rathbuns’ cases the form included the following explanation we were unable to resolve these two cases and were prepared to issue notices of deficiency based on the examiner’s recommendation however at our request counsel reviewed the proposed notices and they have strongly recommended that additional development be done by the examination_division prior to issuance we are now concluding our consideration and releasing jurisdiction of these two cases so that the recommended development activity may be considered we trust that you will take whatever action you consider appropriate including the issuance of notices of deficiency at such time as you consider proper on the same day date mr rawley sent a letter date letter to the rathbuns’ attorney that stated dear mr braley we have completed our consideration of the two cases captioned above and we are sorry that we were unable to reach a mutually satisfactory resolution we have returned the cases to the district_director for whatever action he deems appropriate thank you for your cooperation and if you have any further questions please contact me sincerely fred r rawley appeals officer on date respondent served summonses on charles and gladythe with respect to their gift_tax liability shortly thereafter the couple retained attorney larry johnson mr johnson to represent them with respect to respondent’s examination on date respondent’s examiner proposed an alternative theory conceding that the rathbun children along with their parents were members of an informal partnership on date but that the children gifted a portion of their interests in the lottery winnings to charles and gladythe upon creation of the limited_partnership faced with respondent’s new argument the rathbun children also retained mr johnson in february of on date respondent issued additional 30-day letters to charles and gladythe that mirrored the argument outlined in the 30-day letters on the same day respondent issued individual 30-day letters to the rathbun children that advanced the alternative theory on date mr johnson filed a written protest to the 30-day letters and the case was reassigned to respondent’s appeals_office respondent and petitioners eventually reached a settlement in september of the parties agreed that charles purchased the winning lottery ticket on behalf of an informal general_partnership including his wife and children and the transfer of the collection rights to the limited_partnership under the terms of the partnership_agreement reduced the partnership interests of each of the rathbun children from dollar_figure percent to dollar_figure percent consequently the rathbun children in each made a gift valued at dollar_figure to their parents but no gift_tax was owed because of the available unified_credit under sec_2505 on date petitioners submitted requests to respondent for administrative costs under sec_7430 linda johnson and marc fretwell filed joint requests with their spouses arlen johnson and dorene fretwell on date respondent sent separate letters to petitioners denying their claims for administrative costs the respective petitions in the underlying case were filed on date the cases were then consolidated under rule a on date i standard for summary_judgment discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b provides that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see 98_tc_518 affd 17_f3d_965 7th cir ii sec_7430 sec_7430 provides for the award of administrative costs in any administrative_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative costs may be made where the taxpayer is the prevailing_party did not unreasonably protract the administrative proceedings filed an application_for administrative costs before the 91st day after the date on which the final_decision of the irs was made and claimed reasonable_administrative_costs sec_7430 b and our focus is on whether petitioners were prevailing parties in their administrative proceedings with the irs to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or with respect to the most significant issue or set of issues presented and at the time the petition is filed satisfy certain net_worth requirements sec_7430 sec_7430 however provides that a taxpayer shall not be treated as a prevailing_party if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified sec_7430 states that the term position_of_the_united_states means the position taken by the united_states in an administrative_proceeding as of the earlier of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals or the date of the notice_of_deficiency respondent is not considered as having taken any position in an administrative_proceeding prior to the issuance of an appeals_office decision or a notice_of_deficiency see eg richardson v commissioner tcmemo_1991_427 taxpayers must among other things receive either a notice of decision from the appeals_office or a notice_of_deficiency to qualify as prevailing parties in an administrative_proceeding under sec_7430 fla country clubs inc v commissioner 404_f3d_1291 11th cir affg 122_tc_73 petitioners never received a notice_of_deficiency from respondent so we turn to the meaning of a notice of the decision of the appeals_office a notice of decision for purposes of sec_7430 is the final written document mailed or delivered to the taxpayer that is signed by an individual in the office of appeals who has been delegated the authority to settle the dispute on behalf of the commissioner and states or indicates that the notice is the final_determination of the entire case sec_301_7430-3 proced admin regs the regulation also treats a notice of claim disallowance issued by the office of appeals as a notice of decision but this relates to claims for refund which is not our situation a 30-day_letter does not constitute a position_of_the_united_states and a proposed notice_of_deficiency circulated within the irs and not sent to taxpayers is not a notice_of_deficiency for purposes of sec_7430 fla country clubs inc v commissioner supra iii contentions of the parties respondent contends that petitioners are not prevailing parties for purposes of sec_7430 and cannot recover administrative costs because the appeals_office never took a position through a notice of decision petitioners maintain that the date letter sent by ao rawley was an appeals_office notice of decision petitioners specifically assert that the date letter was the final_determination of the entire case because the document indicated that the appeals_office had completed its consideration and returned the cases to the district_director we disagree with petitioners’ interpretation of the date letter petitioners mistakenly equate an evaluation of the issues in controversy and release of jurisdiction with a final_determination the letter’s content does not point to a final_determination as required by sec_301_7430-3 proced admin regs the letter merely served to notify petitioners that ao rawley had finished his consideration and that respondent’s district_director would take further action moreover in december of respondent had yet to even include the rathbun children in his examination since respondent failed to reach a final_determination the cases were returned to the appeals_office following issuance of additional 30-day letters for this reason we conclude that the date letter was not an irs appeals_office notice of decision in light of our conclusion that petitioners never received a notice of decision it is unnecessary for us to discuss whether petitioners substantially prevailed in their administrative proceedings iv conclusion respondent did not take a position in petitioners’ cases because the date letter was not an appeals_office notice of decision given that respondent never took a position for purposes of sec_7430 petitioners are not prevailing parties entitled to administrative costs under sec_7430 and we so hold we have considered all the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing appropriate orders and decisions will be entered for respondent
